ROBINSON, J.
1. It is the duty of a municipality which undertakes to supply water to its public to do so without discrimination. The duty arises out of such undertaking, regardless of the mode adopted to accomplish such purpose. The municipality cannot absolve itself of such duty by a contract to which the person sought to he discriminated against and to whom it owes the duty is not a party.
2. The provisions of Sections 4 and 6 of Article XVIII of the Constitution of Ohio, authorizing municipalities to contract with each other for water service, do not release such municipalities from any duty which they owe to their respective publics or the public of each other.
3. When a municipality contracts to supply water to the public of another municipality, it dedicates itself in that respect to the service of the public of such other municipality; and while it may limit, by contract, the scope and extent of its duty to the municipality as such, it cannot, while enjoying the privileges and immunities of a'public utility, by such contract absolve itself from the duties toward such public that are cast upon it by law by reason of such dedication.
(Marshall, CJ., Day, Allen, Kinkade, Jones and Matthias, JJ., concur.)